MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                          FILED
the defense of res judicata, collateral
                                                                                  Oct 22 2020, 1:15 pm
estoppel, or the law of the case.
                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                      Curtis T. Hill, Jr.
O’Connor & Auersch                                       Attorney General of Indiana
Indianapolis, Indiana
                                                         Ian McLean
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antonio Woodson,                                         October 22, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-642
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Shatrese M.
Appellee-Plaintiff.                                      Flowers, Judge
                                                         The Honorable James K. Snyder,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G-1905-F5-18396



Bradford, Chief Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-CR-642 | October 22, 2020           Page 1 of 6
                                          Case Summary
[1]   Antonio Woodson appeals his conviction for Level 5 felony carrying a handgun

      without a license. Although Woodson specifically stated that he had no

      objection to admission of the handgun into evidence during trial, he argues on

      appeal that the trial court abused its discretion by admitting the handgun into

      evidence. Because we conclude that Woodson has waived the claim for

      appellate review, we affirm.



                            Facts and Procedural History
[2]   Just before 4:00 a.m. on May 12, 2019, members of the Indianapolis

      Metropolitan Police Department were dispatched to an area near the

      intersection of Franklin Road and 38th Street in Indianapolis after receiving a

      report that a vehicle had been idling “in the road” for approximately twenty

      minutes. Tr. Vol. II p. 154. When they arrived, the responding officers

      approached the vehicle and observed Woodson “passed out behind the wheel.”

      Tr. Vol. II p. 160. Woodson eventually came to, displaying signs of

      impairment. During their encounter with Woodson, the officers observed “beer

      bottles on the passenger side” and a handgun sitting in plain sight on the center

      console, within Woodson’s reach. Tr. Vol. II p. 163. The officers further

      observed that although disoriented, Woodson “seeme[d] to be getting more

      agitated by the moment.” Tr. Vol. II p. 210. Given concerns for “everybody’s

      safety,” the officers removed the handgun, which was loaded. Tr. Vol. II p.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-642 | October 22, 2020   Page 2 of 6
      211. Woodson was placed under arrest after the officers learned that he did not

      have a license for the handgun.


[3]   On May 13, 2019, the State charged Woodson with Level 5 felony carrying a

      handgun without a license. Woodson subsequently moved to suppress the

      handgun that was recovered from his vehicle. Following a hearing, the trial

      court denied Woodson’s motion to suppress. At trial, the State moved to admit

      the handgun recovered from Woodson’s vehicle into evidence. Woodson

      initially objected to the admission of the handgun on chain-of-custody grounds.

      After the State presented additional evidence relating to the chain of custody of

      the handgun, it again moved to admit the handgun into evidence. On this

      occasion, Woodson specifically stated that he had “[n]o objection” to the

      admission of the handgun into evidence. Tr. Vol. II p. 200.


[4]   At the conclusion of trial, the jury found Woodson guilty of Class A

      misdemeanor carrying a handgun without a license. Woodson then pled guilty

      to having been previously convicted of carrying a handgun without a license.

      The trial court accepted Woodson’s guilty plea, entered a judgment of

      conviction for Level 5 felony carrying a handgun without a license, and

      sentenced Woodson to four years of incarceration.



                                 Discussion and Decision
[5]   Woodson contends that the trial court abused its discretion in admitting the

      handgun into trial. Specifically, he argues that, although the handgun was


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-642 | October 22, 2020   Page 3 of 6
      within the arresting officers’ plain view, the handgun was recovered in violation

      of the Fourth Amendment because the handgun, by itself, did not have an

      incriminating nature. For its part, the State contends that Woodson has waived

      his appellate challenge to the admission of the handgun. Alternatively, the

      State contends that the trial court did not abuse its discretion in admitting the

      handgun into evidence.


[6]   Woodson acknowledges that he did not object to the admission of the handgun

      on constitutional grounds at trial. Nonetheless, he argues that appellate review

      is appropriate and his conviction should be reversed because admission of the

      handgun resulted in fundamental error. We need not reach the question.


[7]   With regards to fundamental error, the Indiana Supreme Court has held as

      follows:


              “Failure to object at trial waives the issue for review unless
              fundamental error occurred.” Treadway v. State, 924 N.E.2d 621,
              633 (Ind. 2010). The fundamental error doctrine is an exception
              to the general rule that the failure to object at trial constitutes
              procedural default precluding consideration of the issue on
              appeal. See Benson v. State, 762 N.E.2d 748, 755 (Ind. 2002). We
              have elaborated on the underlying rationale for this exception:

                       There are very strong reasons to require objections at
                       trial to preserve error. Important among them is that
                       the trial court can often correct an error if it is called
                       to the court’s attention. This can result in enormous
                       savings in time, effort and expense to the parties and
                       the court, including avoiding an appeal and retrial.
                       Moreover, if matters can be heard on appeal despite
                       failure to object at trial, parties detecting such an

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-642 | October 22, 2020   Page 4 of 6
                       error may be encouraged to take their chances on the
                       result in the trial court despite the error, secure in the
                       knowledge that a retrial is available. Despite these
                       considerations, the doctrine of fundamental error has
                       been invoked to ensure failure to object where
                       appellate courts have found an error to be sufficiently
                       egregious.

              State v. Daniels, 680 N.E.2d 829, 835 (Ind. 1997). Hence, “[t]he
              ‘fundamental error’ exception is extremely narrow, and applies
              only when the error constitutes a blatant violation of basic
              principles, the harm or potential for harm is substantial, and the
              resulting error denies the defendant fundamental due process.”
              Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006). “The error
              claimed must either make a fair trial impossible or constitute
              clearly blatant violations of basic and elementary principles of
              due process.” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010)
              (internal quotation omitted). “This exception is available only in
              egregious circumstances.” Id. (internal quotation omitted).


      Halliburton v. State, 1 N.E.3d 670, 678 (Ind. 2013).


[8]   In Halliburton, the Indiana Supreme Court was faced with the question of

      whether one may claim fundamental error with regards to the admission of

      evidence after expressly stating that he had “no objection” to said evidence. See
id. at 678–79. Concluding that one could not, the Indiana Supreme Court held

      that


              “[t]he appellant cannot on the one hand state at trial that he has
              no objection to the admission of evidence and thereafter in this
              Court claim such admission to be erroneous.” Harrison v. State,
              258 Ind. 359, 281 N.E.2d 98, 100 (1972). Further, the doctrine of
              fundamental error is inapplicable to the circumstances presented
              here. The doctrine presupposes the trial judge erred in
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-642 | October 22, 2020   Page 5 of 6
               performing some duty that the law had charged the judge with
               performing sua sponte. Presumably a trial judge is aware of her
               own sua sponte duties. But upon an express declaration of “no
               objection” a trial judge has no duty to determine which exhibits a
               party decides, for whatever strategic reasons, to allow into
               evidence. “[O]nly the interested party himself can really know
               whether the introduction or exclusion of a particular piece of
               evidence is in his own best interests.” Winston v. State, 165 Ind.
               App. 369, 332 N.E.2d 229, 233 (1975).
Id. at 679; see also Taylor v. State, 86 N.E.3d 157, 161 (Ind. 2017) (“[W]e will not

       review claims, even for fundamental error, when appellants expressly declare at

       trial that they have no objection.”).


[9]    In this case, not only did Woodson not object to the admission of the handgun

       on constitutional grounds, his counsel specifically stated that the defense had

       “[n]o objection” to the admission of the handgun. Tr. Vol. II p. 200. As such,

       Woodson cannot now claim that the admission of the handgun into evidence

       amounted to fundamental error. See Halliburton, 1 N.E.3d at 679; Taylor, 86
N.E.3d at 161. Woodson has therefore waived his claim for appellate review.


[10]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-642 | October 22, 2020   Page 6 of 6